United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3786
                        ___________________________

                                    Timothy Barr

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Rebecca Pearson, Nurse, Corizon, SECC; Brandi Juden, BSN, RN, Corizon,
 SECC; Dana Degens; David Helman, RN, Corizon, SECC; Jewel Cofield; Mina
 Massey, Medical Director; MD G. Babich; Kimberly Birch, N.P.; Nina Hill, N.P.

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                         Submitted: September 26, 2018
                           Filed: November 27, 2018
                                 ____________

Before SMITH, Chief Judge and MELLOY, Circuit Judge.1


MELLOY, Circuit Judge.



      1
       This case was originally assigned to a three-judge panel consisting of Chief
Judge Smith, Judge Melloy, and Judge Stras. Judge Stras recused himself. This
opinion is filed by Chief Judge Smith and Judge Melloy under Eighth Circuit Rule
47E.
      Missouri Department of Corrections inmate Timothy Barr filed suit under
42 U.S.C. § 1983 alleging that various state-contracted health care providers
(“Defendants”) violated the Eighth Amendment when they stopped administering his
multiple sclerosis (“MS”) medication. The district court2 granted summary judgment
in favor of Defendants, finding that their actions did not violate the Eighth
Amendment. We affirm.

                                    I. Background

       The following information comes from a portion of Barr’s medical record that
was submitted to the district court. On May 21, 2014, neurologist Dr. Sudhir Batchu
diagnosed Barr with MS and prescribed Avonex for his symptoms. Barr began
receiving Avonex injections on June 10. He regularly received these injections until
October 2014. On October 10, 2014, Nurse Dana Degen noted that Barr refused his
Avonex injection because the “side effects [were] getting the best of [him].” A
separate October 10 entry by Nurse Practitioner Nina Hill indicates that Hill met with
Barr to discuss his MS diagnosis and his refusal of Avonex. Hill referred Barr to
mental health services for depression related to his diagnosis. On October 23, 2014,
Barr saw Dr. Kimberly Birch. During that session, they discussed his MS diagnosis.
Dr. Birch noted that Barr’s case was “very complex.” She also noted that Barr had
refused Avonex due to its adverse side effects and that he felt “much better” while off
of the drug. At the conclusion of the session, Dr. Birch noted that she planned to
speak with her colleagues about Barr’s case and that she was going to request a
second opinion from a different neurologist. She also prescribed Aspirin and
requested an echocardiogram, which was performed on November 5. On November
11, Barr met with optometrist Dr. Lee Browning because he had been experiencing
blurry vision. After meeting with Barr, Dr. Browning noted that Barr was being


      2
       The Honorable Abbie Crites-Leoni, United States Magistrate Judge for the
Eastern District of Missouri.

                                         -2-
followed “for high suspicion of multiple sclerosis” but had discontinued taking
Avonex “on his own due to undesirable side effects.” That is the most recent entry
in the portion of Barr’s medical record that was submitted.

       Barr contests parts of his medical record in his sworn affidavit. In the affidavit,
Barr admits that he had been experiencing “negative side effects” but states that he
never refused his Avonex injection. Rather, he states that “Defendants stop[ped]
giving [him] and prescribing medication to [him], on October 8, 2014.” He also
states that Hill and Dr. Birch told him that they did not think he had MS. Regardless,
both parties agree that after October 10, Barr stopped receiving Avonex injections.

                                II. Standard of Review

       This Court reviews a district court’s grant of summary judgment de novo.
Rooney v. Rock-Tenn Converting Co., 878 F.3d 1111, 1115 (8th Cir. 2018).
Summary judgment is appropriate if “there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
In assessing whether a genuine dispute exists, the facts are viewed in the light most
favorable to the nonmoving party. Rooney, 878 F.3d at 1115.

                                      III. Analysis

       The Eighth Amendment requires that inmates be provided with adequate
medical care. See Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011). To
establish that a denial of medical care rises to the level of an Eighth Amendment
violation, an inmate must show that a defendant acted with deliberate indifference.
Id. The test for deliberate indifference consists of two prongs. Id. First, an inmate
must show that he “suffered from an objectively serious medical need.” Id. Second,
an inmate must show that the defendant knew of and deliberately disregarded that
need. Id. Deliberate disregard is a mental state “equivalent to criminal-law

                                           -3-
recklessness, which is ‘more blameworthy than negligence,’ yet less blameworthy
than purposely causing or knowingly bringing about a substantial risk of serious harm
to the inmate.” Id. at 914–15 (quoting Farmer v. Brennan, 511 U.S. 825, 835, 839–40
(1994)). Showing medical malpractice is not enough: “[A] complaint that a physician
has been negligent in diagnosing or treating a medical condition does not state a valid
claim of medical mistreatment.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Rather,
an inmate must show that the provider disregarded “a known risk to the inmate’s
health.” Gordon ex rel. Gordon v. Frank, 454 F.3d 858, 862 (8th Cir. 2006).

       Significantly, while inmates have a right to adequate medical care, they have
no “right to receive a particular or requested course of treatment.” Dulany v.
Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). Indeed, “doctors remain free to
exercise their independent medical judgment.” Id. Thus, “[a] prisoner’s mere
difference of opinion over matters of expert medical judgment or a course of medical
treatment fail[s] to rise to the level of a constitutional violation.” Meuir v. Greene
Cty. Jail Emps., 487 F.3d 1115, 1118–19 (8th Cir. 2007) (second alteration in
original) (citation omitted).

        Viewing the record in the light most favorable to Barr, Defendants’ decision
to halt Barr’s Avonex injections did not rise to a level akin to criminal recklessness.
See Farmer, 511 U.S. at 835. In fact, the decision was probably not even negligent.
First, even assuming that Barr did not refuse his Avonex injections, Defendants still
had good reason to end them. Three different health care providers wrote in Barr’s
medical record that he had complained to them about Avonex’s side effects. Barr
does not dispute these facts. Indeed, Barr himself stated in his affidavit that he “was
taking treatment of Avonex for months, with all of it’s [sic] negative side effects.”
Given these undisputed negative side effects, it was well within Defendants’
independent medical judgment to stop administering Avonex. Second, Barr does not
allege that any harm occurred after the injections ended. As noted, mere
disagreement with the course of treatment is not enough. Finally, even after Barr’s

                                         -4-
injections were halted, Appellees continued to provide medical care—prescribing
other medication, scheduling follow-ups, and requesting additional diagnostic tests.
Ultimately, no rational trier of fact could find that Defendants were deliberately
indifferent.

                                 IV. Conclusion

     We affirm the district court’s order granting summary judgment in favor of
Defendants.
                    ______________________________




                                        -5-